STATE OF MICHIGAN

                                  SUPREME COURT


143785(30)


PATRICK MCCARTHY,
     Plaintiff-Appellant,

v                                                      SC: 143785
                                                       COA: 300921
ALISON SCOFIELD, ET AL,                                Ct Claims: 06-179-MZ
      Defendants-Appellees                             Oakland CC: 06-079432-NO
_________________________

         STATEMENTS OF THE JUSTICES DENYING THE MOTION FOR
                         DISQUALIFICATION

                                    October 18, 2011


       YOUNG, C.J. Plaintiff has filed yet another motion in his efforts to disqualify me.
There are no new grounds asserted in his latest motion that have not already been
asserted. I deny plaintiff’s motion for disqualification for the reasons stated in my
September 16, 2011 statement in McCarthy v Sosnick, Docket Nos. 142461-2.

      CAVANAGH, J. Plaintiff has moved for my disqualification. I deny plaintiff’s
motion for disqualification for the reasons stated in my September 16, 2011 statement in
McCarthy v Sosnick, Docket Nos. 142461-62.

        MARILYN KELLY, J. Plaintiff has moved for my disqualification. I deny
plaintiff’s motion for disqualification for the reasons stated in my September 16, 2011
statement in McCarthy v Sosnick, Docket Nos. 142461-62.

      MARKMAN, J. This is to deny plaintiff’s motion for my disqualification for the
reasons set forth in my statement of September 16, 2011 in McCarthy v Sosnick, Docket
Nos. 142461-2.
      HATHAWAY, J. Plaintiff has moved for my disqualification. I deny plaintiff’s
motion for disqualification for the reasons stated in my September 16, 2011 statement in
McCarthy v Sosnick, Docket Nos. 142461-2.




                                           2